DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/27/2017 and 2/28/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 1/04/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/04/2021 have been fully considered but they are directed towards newly amended claim language.

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Claim Objections
Claim 30 is objected to because of the following informalities:  
Regarding claim 30, the claim appears to be missing a period (.) at its conclusion.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term "approximately centered" in line 18 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 29, the limitation "relative to a size of one or more of the features" is recited in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Note that in line 13, “sloped hills and valleys of features on the surface” is recited.  However, the recitation in line 9 has not been properly instantiated so as to render the limitation clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 12, 18-19, 24-26, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wihl et al. (US 7126699 B1) (hereinafter Wihl) in view of Lee et al. (US 20110317156 A1) (hereinafter Lee) in view of Wang et al. (US 9404872 B1) (hereinafter Wang).
Regarding claim 1, Wihl discloses:
A system for imaging defects on a specular surface of an object comprising: [See Wihl, abstract discloses detecting defects on a specimen; See Wihl, col. 18 lines 54-60 discloses a use case in which a specular surface is imaged.]
a vision system camera having an image sensor and optics and defining an optical axis, oriented to image the surface; [See Wihl, Fig. 19, col. 19 lines 21-62 discloses a linear CCD camera (image sensor), and objective lenses; See Figs. 4, 16, 19 illustrate the definition of an optical axis extending from light source to CCD camera.]
an illuminator assembly projecting a structured light beam onto the surface at a predetermined angle that is non-parallel to the optical axis; and [See Wihl, Fig. 4 illustrates an illuminator element 24 projecting light structured, the light being at an angle to the optical axis; See Wihl, col. 10 lines 21-34 discloses that the angle of illumination across the field of view may vary depending on the height of structures on the specimen (trenches, for instance, are described as requiring a higher angle of illumination in order to be imaged properly.)  Fig. 4 clearly illustrates the structured light beam is non-parallel to the optical axis.]
wherein the knife edge element defines an occulting structure within the optics located on the optical axis, [See Wihl, Fig. 11 illustrates knife-edge element as darkened area on the illumination source, which is on the optical axis, and additionally within optics element (24).]
the occulting structure arranged to selectively enhance or suppress scattered light associated with the features, [See Wihl, Figs. 10 and 11 illustrates the occluding structure of the knife-edge terminator assuming a variety of forms – the blackened areas functioning to suppress scattered light, and the other areas to “enhance” the scattered light.]
Wihl does not appear to explicitly disclose:
a knife-edge element associated with the optics that variably occludes part of the maximum field of view of the sensor, wherein the knife-edge element and the predetermined angle are each set so that light projected from the illuminator assembly onto the surface and reflected towards the optics is substantially transmitted onto the sensor from sloped hills and valleys of features on the surface, and light reflected from regions surrounding the sloped hills and valleys is occluded from the sensor by the knife-edge element,
However, Lee discloses:
a knife-edge element associated with the optics that variably occludes part of the maximum field of view of the sensor, [See Lee, Fig. 12 illustrates a knife-edge element (13) associated with (used in conjunction with) optics (focusing lens 12), which blocks light (occludes) from reaching part of the image sensor element; See Lee, ¶ 0053 discloses light being blocked by a knife-edge element, and thus a “dark image” is formed on a portion imaginarily extending from a line “c” (per Fig. 12) on the CCD (23).] wherein the knife-edge element and the predetermined angle are each set so that light projected from the illuminator assembly onto the surface and reflected towards the optics is substantially transmitted onto the sensor from sloped hills and valleys of features on the surface, [See Lee, ¶ 0036 discloses a light source (25) being disposed above an inspection object at a tilted angle such that the light reflected from the surface of a reflective inspection object passes through a focus lens and forms an image on the CCD imager; See Lee, Fig. 12 and ¶ 0053 discloses a convex defect of an inspection surface, wherein line b reflects from a “sloped hill” of the convex defect, and is transmitted onto the sensor; See Lee, Fig. 13 illustrates optical pathways of light reflected from a convex defect of a reflective inspection object.] and light reflected from regions surrounding the sloped hills and valleys is occluded from the sensor by the knife-edge element. [See Lee, Fig. 1 illustrates scenarios in which an inspection object has a sloped incline (hill) and sloped decline (valley), and the respective impact of the angles of incidence and reflection.  See Lee, Fig. 13 further illustrates a light reflected by an object 39, wherein in state (A4), a light reflected from a sloped hill is transmitted onto the sensor (not blocked by knife edge element (13).  In state (A2), a light reflected from a region surrounding the sloped hill is blocked by the knife edge element (13), and is not transmitted onto the sensor.]
the occulting structure residing on a mask member provided adjacent to a front of the optics, [See Lee, Fig. 12 illustrates a knife-edge structure being ahead of optics (21) and sensor (23) along an optical path following the reflection of light from surface 41.] 
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wihl to add the teachings of Lee in order to provide clear images of defects even when an inspection object is subjected to vibration or has a bent portion (Lee, ¶ 0001).
Wihl in view of Lee does not appear to explicitly disclose:
wherein the occulting structure comprises a circular disk approximately centered on the optical axis and having a diameter that is relative to a size of one or more of the features.
However, Wang discloses:
[See Wang, col. 25 lines 46-67 – col. 26 lines 1-5 discloses that an adjustable polarization slit may include an adjustable polarization slit capable of adjusting a slit height or width, or more generally, in two dimensions.  The adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators, and further that it is contemplated that a four knife-edge-based adjustable slit is suitable for adjusting a slit in two dimensions, and that in other instances the slit may include any geometric shape known in the art (e.g. a circular slit, an oval slit, and the like); See Wang, Fig. 5 illustrates adjustable polarization slit 502 centered on an optical light axis.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wihl in view of Lee to add the teachings of Wang in order to provide adaptive control of a required illumination beam brightness.

Regarding claim 3, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the predetermined angle is associated with a slope of the hills and the valleys. [See Wihl, col. 10 lines 21-34 discloses that the angle of illumination across the field of view may vary depending on the height of structures on the specimen (trenches, for instance, are described as requiring a higher angle of illumination in order to be imaged properly.)]

Regarding claim 4, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
[See Wihl, col. 22 lines 11-21 discloses that the stage (supporting the specimen, or “object”) is configured to remain stationary while the illumination system and TDI (time-delay integration) sensors are moved so that the imaging system is able scan the specimen.]

Regarding claim 12, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the illumination source defines a condensed beam that converges toward a point near the knife-edge structure. [See Wihl, col. 9 line 52 – col. 10 line 15 discloses the objective lens collimating light from the light source into a focal point so as to image a single sharp “line” (when viewed from the side), or a point (when viewed down the optical axis).]

Regarding claim 18, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the features define waviness on a region of the surface and further comprising an analysis and evaluation process that determines a distribution of pixel intensity values in an image acquired by the image sensor [See Wihl, Fig. 6-8, 10, 11, and 13 illustrate obtaining pixel intensity curves as corresponding with detected defects on the imaged specimen; See Wihl, abstract discloses integrating an intensity of the pixel values and determining a height of the detected structure based on these intensity values.]
and compares the distribution to a threshold. [See Wihl, col. 15 lines 27-43 discloses comparing the ratio of integrated pixel intensity values to a calibration curve or values in a look-up table.]

Regarding claim 19, Wihl in view of Lee in view of Wang discloses all the limitations of claim 18, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the distribution is defined by at least one histogram of pixel intensity value versus frequency in the image. [See Wihl, Fig. 11 illustrates an exemplary histogram measurement of pixel intensity values.]

Regarding claim 24, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
further comprising an annular region surrounding the disk and defining an annular aperture therebetween, the annular region being arranged to suppress scattered light. [See Wang, col. 25 lines 46-67 – col. 26 lines 1-5 discloses that an adjustable polarization slit may include an adjustable polarization slit capable of adjusting a slit height or width, or more generally, in two dimensions.  The adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators, and further that it is contemplated that a four knife-edge-based adjustable slit is suitable for adjusting a slit in two dimensions, and that in other instances the slit may include any geometric shape known in the art.]

Regarding claim 25, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the mask member defines at least one of a snap-on or screw on lens cover, an applique placed over the front of the optics and a variable pattern electro-optical mechanism located on the optics. [See Wang, col. 25 lines 46-67 – col. 26 lines 1-5 discloses that an adjustable polarization slit may include an adjustable polarization slit capable of adjusting a slit height or width, or more generally, in two dimensions.  The adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators.]

Regarding claim 26, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
further comprising a first polarizer located in conjunction with the optics and a second polarizer located in conjunction with the illuminator assembly. [See Wihl, col. 17 lines 53-63 discloses that the illumination channels may have different polarizations; See Wihl, col. 9 lines 39-51 discloses the use of one or more filters (polarization filters).]

Regarding claim 29, this claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.

Regarding claim 30, Wihl in view of Lee in view of Wang discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the circular disk is disposed within the optics. [See Wang, Fig. 4b illustrates adjustable polarization slit 408b “within” the optics.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 31, Wihl in view of Lee in view of Wang discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
 [See Wang, Fig. 5 illustrates adjustable polarization slit 502 centered on an optical light axis in front of the optics.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 32 Wihl in view of Lee in view of Wang discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the circular disk is arranged to selectively enhance or suppress scattered light associated with the features. [See Wang, col. 25 lines 30-45, 46-67 – col. 26 lines 1-5 discloses that an adjustable polarization slit may include an adjustable polarization slit capable of adjusting a slit height or width, or more generally, in two dimensions.  The adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators, and further that it is contemplated that a four knife-edge-based adjustable slit is suitable for adjusting a slit in two dimensions, and that in other instances the slit may include any geometric shape known in the art (e.g. a circular slit, an oval slit, and the like).  Particularly, that the amount of adjustment of the polarization slit depends on a required illumination beam brightness; See Wang, Fig. 5 illustrates adjustable polarization slit 502 centered on an optical light axis.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 33, Wihl in view of Lee in view of Wang discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the diameter is between 5 and 10 mm. [See Wang, col. 25 lines 46-67 – col. 26 lines 1-5 discloses that the adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators, and further that it is contemplated that a four knife-edge-based adjustable slit is suitable for adjusting a slit in two dimensions, and that in other instances the slit may include any geometric shape known in the art (e.g. a circular slit, an oval slit, and the like).  Any shape thus enabling any diameter.]
See Examiner’s previous rejection of claim 1 for motivation statement.

Regarding claim 34, Wihl in view of Lee in view of Wang discloses all the limitations of claim 29, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wurther comprising an annular region surrounding the circular disk and defining an annular aperture therebetween, the annular region being arranged to suppress scattered light. [See Wang, col. 25 lines 46-67 – col. 26 lines 1-5 discloses that the adjustable polarization slit may be driven by motorized micrometers or piezoelectric actuators, and further that it is contemplated that a four knife-edge-based adjustable slit is suitable for adjusting a slit in two dimensions, and that in other instances the slit may include any geometric shape known in the art (e.g. a circular slit, an oval slit, and the like).]
See Examiner’s previous rejection of claim 1 for motivation statement.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wihl in view of Lee in view of Wang in view of Aharoni (US 20160238631 A1) (hereinafter Aharoni).
Regarding claim 14, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl in view of Lee in view of Wang does not appear to explicitly disclose:

However, Aharoni discloses:
wherein the illuminator assembly projects light through a beam splitter residing on an optical axis of the vision system camera [See Aharoni, Fig. 13A illustrates a beam splitter 126 on an optical axis of the camera 128] so that off-axis illumination from the illuminator assembly is projected by the beam splitter onto the object surface coincident with the optical axis. [See Aharoni, Fig. 13A illustrates illumination source 127 being off-axis from the vision camera 128 projecting light onto the object surface along the optical axis.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wihl in view of Lee in view of Wang to add the teachings of Aharoni in order to detect the power of illumination falling on a photodetector as it directly corresponds to the amount of tilt or angle on a surface being illuminated, providing the added benefit of monitoring the angle of the surface.

Regarding claim 15, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the illuminator assembly defines a plurality of illumination sources each projecting a light into a respective beam splitter, [See Wihl, col. 9 lines 39-44 discloses the use of multiple light sources; See Wihl, col. 15 lines 5-7 discloses the use of beam-splitters for reducing reference image exposure]

each beam splitter residing on an optical axis of the vision system camera, so that off-axis illumination from each of the illumination sources is projected by the beam splitters, respectively, onto the object surface coincident with the optical axis. [See Aharoni, Fig. 13A illustrates a beam splitter 126 on an optical axis of the camera 128; See Aharoni, Fig. 13A illustrates illumination source 127 being off-axis from the vision camera 128 projecting light onto the object surface along the optical axis; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
See Examiner’s previous rejection of claim 14 for motivation statement.

Claims 5-8, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wihl in view of Lee in view of Wang in view of Kiraly (US 20070008538 A1) (hereinafter Kiraly).
Regarding claim 5, Wihl in view of Lee in view of Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wihl in view of Lee in view of Wang does not appear to explicitly disclose:
wherein the sensor defines a line scan camera arrangement and the object is in motion with respect to the camera. 

Kiraly discloses:
wherein the sensor defines a line scan camera arrangement and the object is in motion with respect to the camera. [See Kiraly, ¶ 0014, 0041 discloses a line scan camera having at least one row of pixels, and a directional motion of a scanned object with respect to the camera.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wihl in view of Lee in view of Wang to add the teachings of Kiraly in order to provide a plurality of cameras, each corresponding with a respective light source for fully imaging the entire width of a specimen under test, providing the added benefit of increased throughput in a surface defect inspection system.

Regarding claim 6, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the illuminator assembly projects a line of illumination onto the surface. [See Wihl, col. 9 lines 60-65 discloses that the illumination system may be configured to image a single sharp line onto the specimen.]

Regarding claim 7, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the illumination substantially defines an IR or near-IR wavelength range. [See Wihl, col. 9 lines 36-38 discloses that the illumination source may emit visible, ultraviolet, and infrared light.]

Regarding claim 8, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Kiraly discloses:
wherein the object defines layers including an anti-reflective coating. [See Kiraly, ¶ 0058 discloses that dust on the specimen’s surface does not reflect any light.]
See Examiner’s previous rejection of claim 5 for motivation statement.

Regarding claim 11, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
wherein the illuminator includes a polarizer to polarized illumination and the optics includes a polarizing filter. [See Wihl, col. 17 lines 53-63 discloses that the illumination channels may have different polarizations; See Wihl, col. 9 lines 39-51 discloses the use of one or more filters (polarization filters).]

Regarding claim 16, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 5, and is analyzed as previously discussed with respect to that claim.
Kiraly discloses:
wherein the imaging lens defines a lens that images a line and the illuminator assembly projects onto the surface and then focuses to a line, [See Kiraly, abstract discloses a lens that arranges the light into a set of light beams forming an illuminating inspection line.]
after reflection, that falls outside of the entrance aperture of the imaging lens. [See Kiraly, Figs. 5 and 6 illustrate light reflecting outside the aperture of the imaging camera 14.]
See Examiner’s previous rejection of claim 5 for motivation statement.

Regarding claim 17, Wihl in view of Lee in view of Wang in view of Kiraly discloses all the limitations of claim 16, and is analyzed as previously discussed with respect to that claim.
Kiraly discloses:
wherein the illuminator assembly includes a cylindrical lens to focus the line. [See Kiraly, ¶ 0043 discloses that the lens may be constructed as a cylindrical lens.]
See Examiner’s previous rejection of claim 5 for motivation statement.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wihl in view of Lee in view of Wang in view of Kiraly in view of Thomas (US 20170212611 A1) (hereinafter Thomas).
Regarding claim 9, Wihl in view of Lee in view of Wang in view of Kiraly in view of Thomas discloses all the limitations of claim 8, and is analyzed as previously discussed with respect to that claim.
Wihl discloses:
the illumination is polarized and the optics includes a polarized filter. [See Wihl, col. 17 lines 53-63 discloses that the illumination channels may have different polarizations; See Wihl, col. 9 lines 39-51 discloses the use of one or more filters (polarization filters).]
Wihl in view of Lee in view of Wang in view of Kiraly does not appear to explicitly disclose:
wherein the layers include a polarizing layer,
However, Thomas discloses:
wherein the layers include a polarizing layer, [See Thomas, ¶ 0011 discloses linear polarizing layers (films) can be included in the specimen (display) under inspection.]


Regarding claim 10, Wihl in view of Lee in view of Wang in view of Kiraly in view of Thomas discloses all the limitations of claim 9, and is analyzed as previously discussed with respect to that claim.
Thomas discloses:
wherein the object is an AMOLED display [See Thomas, ¶ 0037 discloses that the display may be an active matrix OLED (AMOLED) display or any other type of display technology.] and the polarizing layer is a 1/4λ retarder and the polarized filter defined a crossed polarized filter. [See Thomas, ¶ 0018 discloses elliptically polarized patterns in one direction (1/4 wavelength retarded), etc.  It is within the level of ordinary skill to understand a “crossed” polarized filter as being used routinely and conventionally in the art.]
See Examiner’s previous rejection of claim 9 for motivation statement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080055592 A1	Nakamura; Kenji et al.
US 20130188026 A1	Hiramoto; Masao et al.
US 20090025480 A1	Aharoni; Avraham
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486